THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com December 27, 2010 Mr. H. Roger Schwall Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: CN Resources Inc. Form S-1 Registration Statement File No. 333-167804 Dear Mr. Schwall: In response to your letter of comments dated December 23, 2010, please be advised as follows: General 1. The language, “the offering will not be concurrently” was included in error.It was my fault.The two offerings will be concurrent.I have reviewed the registration statement and have determined that it is clear and consistent throughout both prospectuses and the registration statement that each offering will be made concurrently with the other. Use of Proceeds 2. Filed concurrently with this letter is Mr. Xing’s response to comment number 2. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: CN Resources Inc.
